UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4317



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LESLIE L. DEBOLT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-02-49)


Submitted:   December 17, 2003          Decided:     February 19, 2004


Before WIDENER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin L. Neiswonger, LAW OFFICES OF NEISWONGER & WHITE,
Moundsville, West Virginia, for Appellant. Thomas E. Johnston,
United States Attorney, David J. Perri, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Leslie L. DeBolt was convicted following a jury trial on

one count of being a felon in possession of a firearm, 18 U.S.C.

§§   922(g)(1)       and   924(a)(2)    (2000).     He     was     sentenced   to

eighty-seven months in prison.

           On appeal, DeBolt first argues that the district court

erred in declining to admit into evidence two documents offered by

defense counsel during the course of the trial.                  We conclude the

district court did not abuse its discretion in refusing to admit

the exhibits.        See   United States v. Ellis, 121 F.3d 908, 926 (4th

Cir. 1997).     We further note that any possible error was harmless

in light of the evidence adduced at trial.

           DeBolt next asserts that the district court improperly

denied his Batson* challenge to the Government’s strike of the only

African-American juror during jury selection.              A district court’s

decision   on    a    Batson   challenge   is   reviewed   for     clear   error.

Jones v. Plaster, 57 F.3d 417, 421 (4th Cir. 1995).               Upon review of

the jury selection transcript, we conclude that the district court

did not clearly err in determining that DeBolt did not meet his

burden under Batson of proving racial discrimination in his jury

selection.

           Finally, DeBolt argues that the district court should not

have denied him a sentencing reduction under U.S. Sentencing


     *
      Batson v. Kentucky, 476 U.S. 89 (1986).

                                       - 2 -
Guidelines § 2K2.1(b)(2)(2002).      This court reviews challenges to

the factual findings underlying a sentence for clear error, United

States v. D’Anjou, 16 F.3d 604, 614 (4th Cir. 1994), and when those

challenges concern the credibility of a testifying witness, with

due regard to the district court’s opportunity to assess the

witness’ credibility, United States v. Aramony, 166 F.3d 655, 663

(4th Cir. 1999).       Under § 2K2.1(b)(2), a defendant who possessed

all firearms “solely for lawful sporting purposes or collection,

and did not unlawfully discharge or otherwise unlawfully use” such

firearms is eligible for an offense level reduction.             Based upon

the evidence adduced at trial and at sentencing, we find an

adequate factual basis for the district court’s ruling and find no

clear error.

           Accordingly, we affirm DeBolt’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

.
                                                                   AFFIRMED




                                  - 3 -